Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on August 21, 2020, wherein claims 1-20 are currently pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,221,987 (see Table 1 below for comparison).  Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the current application 16/999,858 encompass the concepts claimed in 10,221,987 and are also just broader than the claims presented in Pat. No. 10,221,987. As seen in Table 1, the claimed concepts (in the listed claims) in the current application are fully encompassed by Patent No. 10,221,987.
Pat. No. 10,221,987 (Application 14/881,084)
16/999,858 (current application)
claims 1-4
claim 1: 
traversing, using a pipe inspection robot, an interior of a pipe in a municipal water or sewer pipe network, wherein the pipe inspection robot comprises one or more of a camera, a laser sensor, and a sonar sensor;
collecting, using the pipe inspection robot, multi-sensor pipe segment data (different segments – first segment, second segment, etc.,) relating to an interior of the pipe, wherein the multi-sensor pipe segment data comprises two or more of laser pipe condition assessment data, visual images, and sonar pipe condition assessment data;
displaying, on a device screen, the multi-sensor pipe segment data, the displaying comprising providing a view comprising an image of the interior of the pipe, a cross-sectional graphic of the interior of the pipe, and a pipe graphic having an indicator;
the image, the cross-sectional graphic, and the indicator being synchronized with a physical location within the pipe;
generating, using a processor, fluid conveyance infrastructure summary data comprising the multi-sensor pipe segment data formatted into a statistical summary of one or more of sediment level and corrosion level (condition of the pipe) for a least a part of the pipe network;
providing, to a user device, a graphic comprising the statistical summary data of one or more of the sediment level and the corrosion level;
storing an infrastructure project summary report comprising the fluid conveyance infrastructure summary data with other infrastructure project summary reports pooled in a database of project summary reports;
providing, in the view, a link to the infrastructure project summary report;
receiving, at the user device, a selection identifying the project summary report;
querying the database of project summary reports based on the selection (accessing information/reports);
thereafter receiving, at the user device, at least one of the other infrastructure project summary reports pooled in the database that matches the statistical summary data of the pipe network; and
automatically indicating at the user device that the infrastructure project summary report and the at least one of the other infrastructure project summary reports are related based on analysis of statistical summary data for different pipe networks (narrower version of the broader claimed concept in the current application 16/999,858 of comparing pooled stored reports of multiple segment reports and “generating a parameter (very broad) of the infrastructure summary and including the parameter”).

Claim 2: responsive to matching the infrastructure project summary report with one or more other infrastructure project summary reports pooled in the database of project summary reports, communicating to one or more users a proposed pooling of infrastructure projects. Claim 3: receiving an indication from the one or more users that the proposed pooling of infrastructure projects has been accepted (these are narrower of the current application claimed “accessing, comparing, and generating parameter” limitation shown on the right column).

Claim 4: responsive to receiving the indication from one or more users, preparing a pooled project summary report (generating a parameter of the infrastructure project summary…including the parameter of the infrastructure project summary in a project summary report)
 
claims 1 , 11, and 20
e.g. with independent claim 1:
collecting, using one or more sensors of an inspection robot (which clearing has to move through the pipe – traverse to collect data), first pipe segment data relating to one or more pipe segments in a network; the first pipe segment data comprising one or more of laser condition assessment data and sonar condition assessment data obtained from the inspection robot; generating first infrastructure summary data for at least a part of the network using the first pipe segment data, wherein the infrastructure summary data relates to a condition of the one or more pipe segments; storing, in a memory, the first infrastructure summary data; thereafter collecting, using one or more sensors of an inspection robot, second pipe segment data relating to the one or more pipe segments; the second pipe segment data comprising one or more of laser condition assessment data and sonar condition assessment data; generating second infrastructure summary data for at least a part of the network using the second pipe segment data, wherein the second infrastructure summary data relates to the condition of the one or more pipe segments; storing, in a memory, the second infrastructure summary data; 28RedZone_012_C2 accessing the first and second infrastructure summary data (note that in the patented claim (10,221987) on the claim states getting and analyzing multiple segments which is first segment, second segment, etc.,); 
comparing, using a processor, the first and second infrastructure summary data; generating, using the processor, a parameter of the infrastructure project summary based on the comparing; and including the parameter of the infrastructure project summary in a project summary report (this is just much broader than the claimed elements in claims 1-4 of patent 10,221,987)










Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea of creating reports that discusses conditions of pipes, etc., (after this information is collected) without significantly more. The claim(s) recite(s) accessing/obtaining data/information (the information itself is abstract), data analysis and manipulations using mental processes and mathematical concepts (e.g. determining conditions, scoring, comparing, etc.,) and perform other mathematical calculations), and providing/displaying the results of the and compared information (reports – where the results/reports are just an abstract information of pipe segments).  The claimed invention further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).
The limitations of the independent claims and the dependent claims, under the broadest reasonable interpretation, covers methods of organizing human activity (fundamental activity of pipe inspection, etc.,), mental activities (collecting physical pipe/structure information to analyze and create reports), and mathematical concepts (to make calculations and determinations – e.g. determine “conditions,” “worsening/improving over time,” “change…scoring,” etc.,) but for the recitation of generic computer components.  That is, but for the recitation of, for example, “computing devices” “robots,” “lasers,” “sonars,” “systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media”, etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mental process and mathematical steps to analyze and determine further data.  If a claim limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If a claim limitation, under its broadest reasonable interpretation, covers the performance of the limitation as concepts that can be performed in the human mind (and pen and paper – in this case how to assign technicians and the steps/algorithm) then it falls within the Mental processes grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). If a claim limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under mathematical concepts grouping, mental processes grouping, and organizing human activities grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“robots,” “lasers,” “sonars,” “systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media”, etc.,) which are recited at a high level of generality, i.e., as generic “robots,” “lasers,” “sonars,” “systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “robots,” “lasers,” “sonars,” “systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media”, etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization), mental processes (ways to analyze and compare, etc., abstract information to make abstract determinations), and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0067-0077 [general-purpose/generic computers, and computing components], 0033 [general-purpose/generic use of “robots,” “lasers,” “sonars,”  where the claims are not towards the robot, laser, or sonar but the generic use of these generically stated devices/computing components to collect information – robots, lasers, sonars, etc., are used in an “apply it” fashion as an extra-solution/post-solution activity]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).
The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea (the dependent claims are mentioned above and they are rejected for the same reasons presented above).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moselhi et al., (US 2003/0023404) in view of Reverte et al., (US 2006/0290779).
As per claim 1, Moselhi discloses a method of generating an infrastructure project summary, comprising: 
collecting, using one or more sensors of an inspection robot, first pipe segment data relating to one or more pipe segments in a network; the first pipe segment data comprising one or more of laser condition assessment data and ultrasound (or videos/camera) condition assessment data obtained from the inspection robot (Fig. 2-9, 11; ¶¶ 0008-0013 [assess the condition of…pipes…laser…ultrasound…robot…movement in a pipe…robot moves along…pipe…inspect…check…conditions of the inspected pipe], 0029-0032 [detecting defect…acquiring [information]], 0035-0037, 0206 [sections], 0217-0221 [data acquisition…condition of…pipes…depict…defects…[data] extracted…data preparation…data captured…train neural networks on detecting and classifying (data analysis and assessment on condition)]); 
generating first infrastructure summary data for at least a part of the network using the first pipe segment data, wherein the infrastructure summary data relates to a condition of the one or more pipe segments (Figs. 2-8, 9 [the report prepared on the data and analysis – summary data and report], 18-22 [summary data relates to the condition], 24, 62A-65B [also see related paragraphs], 94; ¶¶ 0021-0023 [detect and classify defects…and recommend…rehabilitation techniques], 0025, 0008 [preparing reports], 0012-0013 [prepare a report on inspected pipes… prepare a report showing types of defects encountered…prepare the report of defects], 0306, 0003-0004, 0037-0041, 0206-0208 [sections of pipes and pipes networks], 0235-0238, 0240-0242+ [shows infrastructure collected and analyzed data regarding defects – to ultimately find solutions to fix the problems (shown in paras. 0307-0322+ using the DBMS and DSS systems)]); 
storing, in a memory, the first infrastructure summary data (¶¶ 0022 [database management systems], 0179-0180, 0307-0310+ [database management (and data management) in detail]); 
thereafter collecting, using one or more sensors of an inspection robot, second pipe segment data relating to the one or more pipe segments; the second pipe segment data comprising one or more of laser condition assessment data and ultrasound (or videos/camera) condition assessment data (note that this limitation is similar to the above limitation but is just collecting more information on different part of the pipe (as probably the robot move along the pipe); see citations above and also see, for example, ¶¶ 0206-0209 [data from various parts of the pipes (and from the network of pipes) as the pipes are of the certain length and have different issues at different part/segments/etc., ], 0270, 0278, 0253, 0262+; see also figs. 2-9, 11; ¶¶ 0008-0013 [assess the condition of…pipes…laser…ultrasound…robot…movement in a pipe…robot moves along…pipe…inspect…check…conditions of the inspected pipe], 0029-0032 [detecting defect…acquiring [information]], 0035-0037, 0206-0208 [sections of pipes and pipes networks], 0217-0221 [data acquisition…condition of…pipes…depict…defects…[data] extracted…data preparation…data captured…train neural networks on detecting and classifying (data analysis and assessment on condition)]); 
generating second infrastructure summary data for at least a part of the network using the second pipe segment data, wherein the second infrastructure summary data relates to the condition of the one or more pipe segments (Figs. 2-8, 9 [the report prepared on the data and analysis – summary data and report], 18-22 [summary data relates to the condition], 24, 62A-65B [also see related paragraphs], 94; ¶¶ 0021-0023 [detect and classify defects…and recommend…rehabilitation techniques], 0025, 0008 [preparing reports], 0012-0013 [prepare a report on inspected pipes… prepare a report showing types of defects encountered…prepare the report of defects], 0306, 0003-0004, 0037-0041, 0206-0208 [sections of pipes and pipes networks], 0235-0238, 0240-0242+ [shows infrastructure collected and analyzed data regarding defects – to ultimately find solutions to fix the problems (shown in paras. 0307-0322+ using the DBMS and DSS systems)]); 
storing, in a memory, the second infrastructure summary data (¶¶ 0022 [database management systems], 0179-0180, 0307-0310+ [database management (and data management) in detail]); 28RedZone_012_C2 
accessing the first and second infrastructure summary data; comparing, using a processor, the first and second infrastructure summary data; generating, using the processor, a parameter of the infrastructure project summary based on the comparing; and including the parameter of the infrastructure project summary in a project summary report (¶¶ 0305-0306 [to find a suitable rehabilitation technique(s)…consider all contributing attributes that help (based on project summary report (where report is just the results of the data analysis that is available to make decisions to fix infrastructure))…assist municipality engineers…task… suitable rehabilitation technique starts by feeding the system with a report on the status of defects (of different pipe sections throughout the pipe and also throughout the network of pipes)… activate the DBMS module…processing the input data by the DBMS, the system will suggest a suitable method for rehabilitation…DSS module will be activated to rank all suggested methods based on multi-attributed criteria (see in conjunction with paras. 0307-0322 (which detail the functioning of the DBMS module and the DSS module which highlight the current application’s concept in detail))], 0206-0208 [sections of pipes and pipes networks and data collected and analyzed (and compared)], 0232-0233 [different set of defects…measured based on several parameters…parameters…mean square error, mean absolute error, minimum absolute error, maximum absolute error, correlation coefficient and recognition rate]).
Moselhi does not explicitly state sonar and sonar data (although Moselhi does discuss getting data from ultrasound (which is well-known to be in sonar equipment) – see for example, Moselhi para. 0007).
Analogous art Reverte discloses getting sonar data (using robots) to use in pipes for pipe inspection and surveillance to determine condition of the pipes (¶¶ 0014-0018 [inspection and surveillance of pipes and pipe networks…robot…determine condition of [pipes]], 0032-0033, 0060 [sonar (getting data using sonar)], 0066 [autonomous inspector mobile platform robot may also include other optionally integrated sensor payloads to accommodate certain pipe environments and to amplify the benefits of the inspection data process…optional payloads include…sonar], 0088-0090 [features can be imaged and tracked with multiple sensing modes including: laser scanning, structured light, computer vision, and/or sonar…sonar Doppler]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Moselhi sonar and sonar data/information as taught by analogous art Reverte in order to accurately and efficiently collect pipe data to get the accurate condition of the pipe so as to determine efficient repair/rehabilitation/correction/etc., measures/remedies/recommendations/etc.,. since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts (using sonar and getting sonar data of pipe conditions) of Reverte would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).


As per claim 11, claim 11 discloses substantially similar limitations as claim 1 above; and therefore claim 11 is rejected under the same rationale and reasoning as presented above for claim 1.
As per claim 20, claim 20 discloses substantially similar limitations as claim 1 above; and therefore claim 20 is rejected under the same rationale and reasoning as presented above for claim 1.

As per claim 2, Moselhi discloses the wherein the parameter is a change indicator representing a change in the condition of the one or more pipe segments (¶¶ 0003 [deterioration…declined over [time]…decline in the condition of…pipes], 0004 [deterioration of pipes], 0032-0033, 206-2010, 0210 [erosion of pipes]).
As per claim 3, Moselhi discloses the method of claim 2, wherein the change indicator indicates a worsening of the condition over time (¶¶ 0003 [deterioration…declined over [time]…decline in the condition of…pipes], 0004 [deterioration of pipes], 0032-0033, 0206-0210, 0210 [erosion of pipes], 0242).
As per claim 4, Moselhi discloses the method of claim 2, wherein the change indicator indicates an improvement of the condition over time (Fig. 92 [rehabilitation techniques are run and the improvement is checked and reported]; ¶¶ 0009 [repair], 0020-0024 [rehabilitation for the detected defects of pipes], 0038-0041+, 0303-0306 [rehabilitation process of pipes (showing how improvement in the pipe condition occurs with recommendation and implementation – carrying out this challenging task, an automated rehabilitation system has been developed. The system consists of two main modules, a DBMS and a DSS)], 0309-0312 [discuss the DBMS and DSS system used for rehabilitation of defects]; see also, for example, 0309-0312 [carrying out this challenging task, an automated rehabilitation system has been developed…system consists of two main modules, a DBMS and a DSS…include type of repair, diameter of pipe, degree of bends, ability to improve hydraulic characteristics, distance between access points, ability to accommodate future differential settlement…(see table 4.1 [repair…ability to improve])… depicted in FIG. 94, the ER diagram consists of eight main entities: type of defect, products, ability to accommodate future differential settlement, method of lateral connection, by-pass requirements, diameter, type of repair and ability to improve hydraulic characteristics. The attributes associated with type of defect are I.D. and name. Attributes associated with products are I.D., distance between access points, years in business of supplier, length of product installed, design life, access type, duration, innovation, locality, cost and name of product. Attributes associated with diameter are I.D. and diameter. Attributes associated with hydraulic characteristics are I.D. and improvement. Attributes associated with settlement are I.D. and settlement. Attributes associated with type of repair are I.D. and structural requirements. Attributes associated with lateral connections are I.D. and lateral connection requirements and attributes associated with by-pass are I.D. and by-pass requirements. As could be noticed from FIG. 94, entities representing type of defect, ability to accommodate future differential settlement, method of service connection, by-pass requirements, diameter, type of repair and ability to improve hydraulic characteristics…(see table 4.2)]).  
As per claim 5, Moselhi discloses the method of claim 2, wherein the change indicator is a score (see citations above on using parameters and scoring and mathematical concepts (neural networks, etc.,); and also see ¶¶ 0273-0276, 0290-0294, 0307-0312, 0314-0320).  
As per claim 6, Moselhi discloses the method of claim 1, further comprising applying a treatment to the one or more pipe segments prior to the generating second infrastructure summary data (¶¶ 0009 [repair], 0020-0024 [rehabilitation for the detected defects of pipes], 0038-0041+, 0303-0306 [rehabilitation process of pipes (showing how improvement in the pipe condition occurs with recommendation and implementation – carrying out this challenging task, an automated rehabilitation system has been developed. The system consists of two main modules, a DBMS and a DSS)], 0309-0312 [discuss the DBMS and DSS system used for rehabilitation of defects]; see also, for example, 0309-0312 [carrying out this challenging task, an automated rehabilitation system has been developed…system consists of two main modules, a DBMS and a DSS…include type of repair, diameter of pipe, degree of bends, ability to improve hydraulic characteristics, distance between access points, ability to accommodate future differential settlement…(see table 4.1 [repair…ability to improve])… depicted in FIG. 94, the ER diagram consists of eight main entities: type of defect, products, ability to accommodate future differential settlement, method of lateral connection, by-pass requirements, diameter, type of repair and ability to improve hydraulic characteristics. The attributes associated with type of defect are I.D. and name. Attributes associated with products are I.D., distance between access points, years in business of supplier, length of product installed, design life, access type, duration, innovation, locality, cost and name of product. Attributes associated with diameter are I.D. and diameter. Attributes associated with hydraulic characteristics are I.D. and improvement. Attributes associated with settlement are I.D. and settlement. Attributes associated with type of repair are I.D. and structural requirements. Attributes associated with lateral connections are I.D. and lateral connection requirements and attributes associated with by-pass are I.D. and by-pass requirements. As could be noticed from FIG. 94, entities representing type of defect, ability to accommodate future differential settlement, method of service connection, by-pass requirements, diameter, type of repair and ability to improve hydraulic characteristics…(see table 4.2)]).  
As per claim 7, Moselhi discloses the method of claim 1, wherein the including comprises including the parameter in an electronic display (Figs. 7, 13-16, 22, 24-26 [showing parameters in electronic display – user interfaces], 32, 40, 55-56, 62A-69 [user interfaces showing parameters and summary information], 79A-82B, 88A-91B, 92-93 [user interface showing parameters and summary information], 95, 97+ [results on user interface]; ¶¶ 0145-0155, 0172-0175, 0235 [outputs as summarized in Table B], 0256-0260, 0304-0306, 0312-0313, 0320-0323).  
As per claim 8, Moselhi discloses the method of claim 7, wherein the electronic display comprises summary information for the one or more pipe segments (Figs. 2-6 [pipe segments], 11-31+ [information of pipes, the condition, and the charts (for condition analysis) and interface the information is displayed on], 13-16, 22, 24-26 [showing parameters in electronic display – user interfaces], 32, 40, 55-56, 62A-69 [user interfaces showing parameters and summary information], 79A-82B, 88A-91B, 92-93 [user interface showing parameters and summary information], 95, 97+ [results on user interface]; ¶¶ 0145-0155, 0172-0175, 0235 [outputs as summarized in Table B], 0256-0260, 0304-0306, 0312-0313, 0320-0323).  
As per claim 9, Moselhi discloses the method of claim 8, wherein the electronic display comprises condition assessment data for the one or more pipe segments (Figs. 2-6 [pipe segments], 11-31+ [information of pipes, the condition, and the charts (for condition analysis) and interface the information is displayed on], 13-16, 22, 24-26 [showing parameters in electronic display – user interfaces], 32, 40, 55-56, 62A-69 [user interfaces showing parameters and summary information], 79A-82B, 88A-91B, 92-93 [user interface showing parameters and summary information], 95, 97+ [results on user interface]; ¶¶ 0145-0155, 0172-0175, 0235 [outputs as summarized in Table B], 0256-0260, 0304-0306, 0312-0313, 0320-0323).  
As per claim 10, Moselhi discloses the method of claim 9, wherein the electronic display comprises one or more of image data, laser data, and ultrasound data (Figs. 2-6 [pipe segments images], 27-30 [images], 34-38 [images], 42-46 [pipe images], 50-54 [pipe images], 57-61 [pipe images], 74-78 [pipe images], 83-87 [segmented Image of Cracks…cross0sectional reductions…image of misalignments…deposits…infiltration]; ¶¶ 0008-0013 [assess the condition of…pipes…laser…ultrasound…robot…movement in a pipe…robot moves along…pipe…inspect…check…conditions of the inspected pipe], 0029-0032 [detecting defect…acquiring [information]], 0035-0037, 0206 [sections], 0217-0221 [data acquisition…condition of…pipes…depict…defects…[data] extracted…data preparation…data captured…train neural networks on detecting and classifying (data analysis and assessment on condition)], 0167-0171, 0110-0113, 0133-0137).
Moselhi does not explicitly state sonar and sonar data (although Moselhi does discuss getting data from ultrasound (which is well-known to be in sonar equipment) – see for example, Moselhi para. 0007).
Analogous art Reverte discloses getting sonar data (using robots) to use in pipes for pipe inspection and surveillance to determine condition of the pipes (¶¶ 0014-0018 [inspection and surveillance of pipes and pipe networks…robot…determine condition of [pipes]], 0032-0033, 0060 [sonar (getting data using sonar)], 0066 [autonomous inspector mobile platform robot may also include other optionally integrated sensor payloads to accommodate certain pipe environments and to amplify the benefits of the inspection data process…optional payloads include…sonar], 0088-0090 [features can be imaged and tracked with multiple sensing modes including: laser scanning, structured light, computer vision, and/or sonar…sonar Doppler]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Moselhi sonar and sonar data/information as taught by analogous art Reverte in order to accurately and efficiently collect pipe data to get the accurate condition of the pipe so as to determine efficient repair/rehabilitation/correction/etc., measures/remedies/recommendations/etc.,. since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts (using sonar and getting sonar data of pipe conditions) of Reverte would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).


As per claims 12-19, claims 12-19 disclose substantially similar limitations as claims 2-5 and 7-10 above; and therefore claims 12-19 are rejected under the same rationale and reasoning as presented above for claims 2-5 and 7-10.



Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  For example, some of the other pertinent art is as follows:
Vail, III et al., (2011/0036560): directed to a well conveyance apparatus for conveying equipment into a wellbore possessing long-lasting movable and slidable hydraulic seals against the interior of a borehole casing located within a wellbore in a geological formation in the earth that is caused to move by the application of pressurized wellbore fluids against the seals. The seals are allowed to rotate on bearings about the tool mandrel to prevent the build-up of torque on the seals to minimize wear and to extend the life of the seals. Vibratory means are attached to the tool mandrel to vibrate the sealing portion of the seals, so as the extend the life of the seals and to minimize wear of the seals. Sensor arrays provide information to a computer system that is used to control the vibratory means, pressure relief valves, and other parameters to minimize wear of the hydraulic seals.
Richard et al., (2010/0094606): Discusses establishing position dependent focal laws and dynamically accessing these focal laws during inspection is disclosed comprising the steps of partitioning a CAD model into distinct geometric regions prior to inspection, generating a dedicated set of focal laws for each of the geometric regions, and associating each position of the scanner with one of the geometric regions. A method of compressing an A-Scan using a windowing technique is also disclosed. Additionally, methods for computing and displaying volumetric slices in real-time are disclosed. Finally, a method of firing multiple probes at different firing frequencies is disclosed, as well as a multi-probe inspection system that enables parallel firing.
Deaton et al., (US 2006/0235611): Discloses recording and reporting data collected from a remote location are disclosed. A work order, defining infrastructure to be inspected at a remote site and including an inspection plan for collecting inspection information, is generated on a first computer system and transferred to a portable computing system. Inspection data is collected pursuant to the inspection plan on the portable computing system. A global positioning system (GPS) receiver associated with the portable computing system provides location information related to inspected infrastructure during the inspection. After collection, inspection data is transferred from the portable computing system to the first and/or to a second computing system for storage and the generation of related reports. The location information obtained during the inspection can be used to determine dimensional measurements of the infrastructure and to generate visual depictions of infrastructure components and defects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683